DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on August 31, 2022.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 2, 4-7, 10-17, and 20 in the response on 08/31/2022.  No claims are canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for predicting price of a manufactured part which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
Receiving, by a computing device, a manufacturing request datum, wherein the manufacturing request datum further comprises at least an element of user mechanical part data; 
selecting, by the computing device, a correlated dataset containing a plurality of data entries wherein each dataset contains at least a datum of mechanical part data and at least a first correlated compatible part element as a function of the manufacturing request datum; 
generating, at a clustering unsupervised machine-learning model operating on the computing device, at least a second correlated compatible part element as a function of the manufacturing request datum and the correlated dataset; 
receiving, at a supervised machine-learning model operating on the computing device, a first training set as a function of the at least an element of user mechanical part data and the at least a second correlated compatible part element; 
training, the supervised machine-learning model as a function of the first training set to generate a trained supervised machine-learning model;
generating, at the trained supervised machine-learning model as a function of the first training set operating on the computing device, an external price output as a function of relating the manufacturing request datum to at least a part element, where the at least a part datum is provided to the trained supervised machine-learning model as an input to output the external price output; 
determining a price ratio output, by the computing device as a function of the external price output, wherein determining the price ratio output further comprises: 
generating a loss function of a part specific variable; and 
minimizing the loss function.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Predicting a price of a manufactured part by evaluating part datum, selecting a correlated compatible part, generating external price, determining price ratio, and minimizing loss recites concepts performed in the human mind.  But for the “computing device”, “unsupervised machine learning model” and “supervised machine learning model” language, the claim encompasses a user predicting a price of a manufactured part based on the part datum and evaluation of production steps including determining price output, price ratio, and minimizing loss in his/her mind. The mere recitation of generic computer and generic machine learning models which are already trained and merely used to product a result does not take the claim out of the mental processes grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 11 do not positively recite a computer or processor.  The claim limitation of a generic machine learning model is presumed to function by a computer which is just applying generic computer components to the recited abstract limitations.  The Claims 1 and 11 are abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mathematical Concepts.  Predicting a price of a manufactured part by evaluating part datum, selecting a correlated compatible part, generating external price, determining price ratio, and minimizing loss recites mathematical calculations.  But for the “computer device”, “unsupervised machine learning model” and “supervised machine learning model” language, the claim encompasses a user predicting a price of a manufactured part based on part datum and evaluation of production steps including determining price output, price ratio, and minimizing loss in his/her mind. The mere recitation of generic computers and generic machine learning models which are already trained and merely used to product a result does not take the claim out of the Mathematical Concepts grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 11 do not positively recite a computer or processor.  The claim limitation of a generic machine learning model is presumed to function by a computer which is just applying generic computer components to the recited abstract limitations.  The Claims 1 and 11 are abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer device (claim 1) and no computer or hardware elements (claim 11). The computing device [or implied computer hardware based on the machine learning limitation (claim 11)] is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification paras. [0023 and 0080] about implantation using general purpose or special purpose computing devices (A user client device 112 may include an additional computing device, such as a mobile device, laptop, desktop computer, or the like; as a non-limiting example, the user client device 112 may be a computer and/or workstation operated by an engineering professional.) and (Examples of a computing device include, but are not limited to, an electronic book reading device, a computer workstation, a terminal computer, a server computer, a handheld device (e.g., a tablet computer, a smartphone, etc.), a web appliance, a network router, a network switch, a network bridge, any machine capable of executing a sequence of instructions that specify an action to be taken by that machine, and any combinations thereof. In one example, a computing device may include and/or be included in a kiosk.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
  
Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.


Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. The Applicants arguments start on pages 7-8 with the rejection under 35 U.S.C. § 101.  The arguments start with a summary of the rejection which is traversed by the Applicant.  The argument states that the Examiner has failed to state a prima facie case for ineligibility.  The Applicants point the January 2019 guidance and presents amended claim 1.  Applicant argues that claims are now allowable under Step 2A and/or Step 2B of the analysis. 
The arguments continue (remarks pages 9-10) with Step 2A, Prong One and are directed to the Examiner grouping of the claims as mental processes.  The Applicant goes over the evaluation for mental processes and rebuts the Office assertion that the claims are a mental process (remarks page 10).  The Applicants specificity point to a paragraph [0040] of the specification where a “supervised machine-learning algorithm may  include using alternatively or additional artificial intelligence methods, including without limitation by creating artificial neural network, such as a convolutional neural network comprising an input layer of nodes, one or more intermediate layers, and an output layer of nodes.  Connections between nodes may be created via the process of “training” the network. The arguments continue where machine-learning algorithms use iterative calculations or performing calculations, and cannot be performed in the human mind or with pen and paper.  Applicants position is that for at least that reason the training a supervised machine learning model is provided as an example in the MPEP as of a claim which is not directed to an abstract idea.  Applicant further cites Synopsis for a machine-learning process like a neural network, and indeed like the “several step manipulation” could not be performed by a human with the aid of pen and paper.  
The Examiner does not agree with the applicant’s arguments.  The applicants citing the specification for details of the machine-learning does not add significantly more to the claim limitations.  As presented the claims cite generic and well known machine learning and basic and routine training of a model using a data set.  In fact the algorithm is not actively learning anything.  Once the model is trained the first time using a part datum the algorithm uses the same repetitive process to made it’s price determinations.  In this case, the claims fall to the “apply it” standard where generic computer hardware is being used as a tool to perform the otherwise abstract idea.  The limitations for machine-learning and just generically cited as part of the computer and argued as something which cannot be performed in the mind.  The claims are simply using known data and analyzed data for training a model to provide an answer.  The models do not provide multiple iterations, updates, or feedback which thereby improve the model beyond the initial training with the training data set.  The Applicants citation of the specification including additional artificial intelligence methods or artificial neural networks is not persuasive because the limitations do not exist in the claims.  The details of the disclosure are not read into the current claims.  Further, the citation of Synopsis the examiner does not find the several step manipulation (similar to data encryption) present in the claim language.  The claims are directed to generic machine learning and training of a model by a data set.  Similarly, a mathematical model or formula can be created and verified using the same dataset for generating an external price output of a function of the manufacturing datum and part element.  The mere application of a generic computer and well known machine learning techniques does not take the claim out of the abstract grouping. 

Next, the Applicants arguments are focused on the Mathematical Concepts rejection of the claims under 101 (remarks pages 11-12).  The Applicants arguments are that the claims may be based on mathematical concepts but do not recite such concepts in line with the MPEP teachings.  The arguments cite In re Freeman where it did not recite a mathematical calculation because they do not recite process steps which are themselves mathematical calculations, formulae, or equations.  The Applicants position is that the claim do not “recite” mathematical concepts and the machine-learning may involve mathematical calculations the model does not recite the specific operations.  
 
The Examiner has considered the arguments but is not persuaded.  The Examiners position is that while the specific equations are not recited in the claims the two concepts which are part of the limitations are and external price output based on manufacturing request datum where the model is outputting a price.  And, a price ration output comprising minimizing a loss function.  Both concepts can be performed through mathematical calculations and equations.  Neither computation is beyond a concept performed in the human mind and since the calculations are being performed with manufacturing request datum the relevant data can be sourced from the available information.  

The arguments proceed to Step 2A, Prong 2 (remarks pages 13-14) where the Applicants position is that the additional elements integrate the judicial exception into a practical application. The arguments state that the claims do not simply recite “generic computer component” but instead an important process which performs the claimed functions. Moreover the claimed limitations, as a whole, provide substantially more than mere data gathering, at least because of the training and automated artificial intelligence based machine learning activities. Further, Applicants cite Enfish and McRO as examples of practical application.  Arguments state that similar to Enfish, the claims are directed to “an improvement in computer functionality itself, not on economic or other tasks for which a computer is used in it’s ordinary capacity”.  Applicants position is that the claim limitations are technologically complex systems and methods which make use of machine-learning processes to allow users to accurately predict a price of any subtractively manufactured part.  The claims as amended, improve the computer functionality by adding a functionality for a complex machine learning model and generating outputs as a function of AI process, while inherently allowing the model to continue its evolutionary improvement based on iterative training.  For these reasons the Applicant that the claims are integrated into a practical application. 

The Examiner does not agree with the arguments.  First, the computer as claimed is, in fact, generic computer or computer hardware.  The use of the computer is not integrated into the claims with any sufficient details regarding how each step is being performed with a computer.  In this case, the steps are merely executed on a computer which is a tool to perform the otherwise abstract idea.  The limitaitons of machine learning are also generic in that they are using well known machine learning techniques and the basic training of a machine learning model using a set of data is insufficient to show practical application.  All machine learning models have to be trained.   
The Examiner also does not find similarity to Enfish.  The Examiner does not find improvement since the gathering of data, applying a model, outputting a price, determining a ration, and minimizing a loss are not functions which are showing improvement.  At best the computer is being used as a tool to perform known methods and calculations to reach a result.  This is simply the apply it standard and does not integrate the judicial exception into a practical application.  The claim to inherently allowing a model is continue to improve is not persuasive because the applicant is arguing limitations which are not in the claims.  The machine learning claim does not include the necessary details or steps to be considered iterative.  There simply is not more than training a generic model using known data and the model showing no further improvement.  Simply running a one time trained model several times does not iterate the model into a better model.   It’s merely running the trained model a plurality of times which only shows performance of repetitive calculations [Flook].  In this case the Examiner finds no evolutionary aspect to the machine learning model in the claims, where it continues to improve itself based on iterative calculations. 

Along the same argument, the Applicant cites MEPE 2016.04(d) and McRO where the Federal Circuit has held that claims are not directed to an abstract idea if the claims use limited rules in a process that specifically improves a technical result in the industry.  The Applicants couple this with training and implementation of an AI model to argue meaningful limitation.  Arguments (remarks pages 14-15) also cite Ex Parte Donovan which was previously cited and responded to in the previous Final Office action (mailed 06/02/2022).
The Examiner disagrees and does not find McRO to be relevant in this case.  The court examined the specification of McRO, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists.  Further, the court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.  In this case, there are no rules to instruct a computer to perform in a manner different than intended to perform a functional which is previously could not do.  The improvement in McRO was that a computer was able to do something which previously had to be performed by a human animator.  
Again, in reference to Donovan (non precedential decision) PTAB decided the case on the basis which is limited only to that case.  The boards determination therefore does not apply to the instant application.  Further, the decision discusses generating an effective treatment model which may be different in each individual case it’s applied to.  In this case the model is calculating a price and minimizing a loss function which are based on a defined datum.  

The Arguments also include the position that the Examiner oversimplified the claims rather than viewing the claims as a whole for price prediction.  The Applicant again returns to Enfish and states that the invention constitutes a practical application by using meaningful inputs (part datum) and outputs (external price) to perform data manipulations with a computer processor (remarks page 15-16).  Therefore the Application believes the claims do not recite a judicial exception. 

The Examiner does not agree, as already answered for Enfish.  The Examiner finds the claims to merely be using the computer as a tool to perform the abstract idea.  The Examiner does not find improvement, when considered individually or as a whole.  The use of inputs (part datum) to computer a price output (external price) simply using a computer and a generic machine learning model does not integrate into a practical application. 

Regarding Step 2B (remarks page 18-19) the Applicant argues that claim 1 amounts to significantly more because the claim recite details of how a solution is accomplished.  The Applicant points to how a solution to a problem is accomplished, practice a needed use of a computing device, and directed to a specific technical field.  Also citing MEPE 2106.05(I) Rapid Mgmg. V., CellzDirect, Inc the applicant submits that the disclosure provides inventive concept because, as a whole, the improves upon the process of machine-learning to accurately predict a price with the used of a trained model.  Further, the arguments cite Bascom where the disclosure aims to resolve the problem properly, but also quickly and accurately for predicting price.  The Applicant also argues (remarks page 18) that the claims constitute an inventive concept because they are not taught by relevant art. 
 
The Examiner disagrees with the Applicant.  The Examiner does not find the application of a generic computer and generic and well known machine learning for predicting a price to be significantly more.  The claims are simply using a computer as a tool to perform the abstract idea.  Further, the limitations include the generic computer are simply being used to perform what a person can do as a mental process.  The application of a generic machine earning algorithm is insufficient to integrate the other wise abstract and does not amount to significantly more.  
Further, the courts have made it very clear that the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.
Also, it has been stated that relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible OIP Technologies, Inc., v. Amazon.com, Inc. Therefore, the argument that a solution can be performed more quickly and accurately with the use of a generic computer is insufficient to constitute significant more than the judicial exception. 
Lastly, it has been made clear that lack of prior art applied to abstract idea does not transform into an inventive concept just because the prior art does not disclose or suggest it.

In summary, the Applicants arguments are not persuasive and the rejection of the claims under 35 U.S.C. § 101 is not withdrawn.  The claims are not in condition for allowance as alleged by the Applicants. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 24, 2022